third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 rmkelley postn-128622-08 uilc date date to area_counsel area small_business self-employed from thomas d moffitt branch chief branch income_tax accounting subject timing of income inclusion this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer product year year issues ----------------------------------------------- -------------- ------- ------- when are payments taxpayer receives for sales of product included in taxpayer’s gross_income under sec_451 of the internal_revenue_code may the taxpayer use the deferral method of sec_1_451-5 of the income_tax regulations for the payments may the taxpayer use the deferral method of revproc_2004_34 2004_22_irb_991 for the payments postn-128622-08 conclusions taxpayer is required to include the payments in gross_income in the taxable_year the payments are received under sec_451 taxpayer’s method_of_accounting is a proper method under sec_1_451-5 only if taxpayer has substantially complied with the information schedule requirement of sec_1_451-5 taxpayer’s method_of_accounting is a proper method under revproc_2004_34 only if taxpayer properly adopted or changed to the method under section of the revenue_procedure facts taxpayer is in the business of selling and delivering product to customers taxpayer offers its customers different payment options two of which are at issue here in the first option the customer makes a single lump sum payment in advance for the entire estimated amount of product deliveries for the season in the second option referred to as budget billing the customer agrees to make equal installment payments over the course of the season for each option the customer agrees to a fixed rate for each unit of product thereby protecting the customer from price fluctuations throughout the season when a delivery is made taxpayer deducts a payment amount from the balance of the customer’s account for the volume delivered if a balance remains in a customer’s account at the end of the season taxpayer retains the funds and applies them to the customer’s account for the following season while taxpayer routinely refunds balances remaining in customer accounts upon request to maintain good customer relations the contracts with the customers provide that taxpayer is entitled to retain the funds and apply the funds only to future purchases under taxpayer’s current method_of_accounting taxpayer includes in gross_income in the taxable_year of receipt the portions of the lump sum and periodic_payments attributable to product delivered in that taxable_year taxpayer includes the remaining portions of the payments in the succeeding taxable_year taxpayer does not have an applicable_financial_statement as defined in section dollar_figure of revproc_2004_34 taxpayer currently is under examination with respect to year and year law and analysis issue a taxpayer generally must include an amount in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting the taxpayer uses in computing taxable_income the amount is properly accounted for in a different period sec_451 under an accrual_method of accounting_income is included in gross_income when all the events have occurred that fix the right to receive the income and postn-128622-08 the amount thereof can be determined with reasonable accuracy sec_1_451-1 of the income_tax regulations all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is received whichever happens earliest see 372_us_128 367_us_687 automobile club of michigan v commissioner 353_us_203 thus when a taxpayer receives a payment for goods or services from a customer that is includible in the taxpayer’s gross_income the taxpayer generally is required to include the payment in income upon receipt even where the goods or services are to be provided in a future taxable_year sec_1_451-1 schlude v commissioner supra taxpayer has argued that its deferral of the income was proper under sec_451 citing as authority 400_f2d_981 7th cir in artnell the court allowed a professional baseball franchise to defer advance_payments for season tickets radio and television rights and season parking passes for games to be played in the following taxable_year the court distinguished the trilogy of supreme court cases of schlude supra american automobile assn supra and automobile club of michigan supra on the grounds that in those cases the time and extent of the performance of future services were uncertain the court noted that income received by the sports franchise was allocable to games to be played on a fixed schedule artnell is distinguishable from the present case because taxpayer’s delivery of product throughout the season is not analogous to the fixed dates of performance inherent in the schedule of a professional baseball franchise thus unless taxpayer properly uses one of the two deferral methods described below in order to clearly reflect income taxpayer must include the entire amount of the lump sum payments and the periodic_payments in gross_income upon receipt issue the first deferral method is found in sec_1_451-5 the regulation in general the regulation allows a taxpayer to adopt or change to a method_of_accounting with respect to advance_payments for sales of goods and services integral to those goods sec_1 a and if a taxpayer meets all of the applicable_requirements the regulation permits the taxpayer to defer the inclusion in gross_income of the advance_payments beyond the taxable_year of receipt sec_1_451-5 in the case of sales of inventoriable goods this deferral generally is limited to the second taxable_year following the year substantial advance_payments are received sec_1_451-5 the regulation also requires a taxpayer using this deferral method to attach an information schedule to its income_tax return in each taxable_year sec_1_451-5 from the facts that you have provided it appears that taxpayer’s current method_of_accounting meets the requirements of sec_1_451-5 b and c however more facts need to be developed to determine whether taxpayer has substantially complied with the information schedule requirement of sec_1_451-5 if it is determined that taxpayer postn-128622-08 has substantially complied with this requirement then taxpayer is using a proper method_of_accounting if taxpayer has not substantially complied with this requirement then taxpayer is not using a proper method_of_accounting and it is within the commissioner’s discretion to require taxpayer to include the payments in income upon receipt in accordance with sec_451 if this is the case taxpayer would be required to file a form_3115 application_for change in accounting_method in order to obtain consent to change to the deferral method for future taxable years issue the second deferral method is found in revproc_2004_34 i r b the revenue_procedure the revenue_procedure permits a taxpayer to defer the inclusion in gross_income of advance_payments as defined in the revenue_procedure to include payments for services and for the sale_of_goods secs dollar_figure and dollar_figure of revproc_2004_34 subject_to restrictions that do not appear to be applicable in this case a taxpayer who does not have an applicable_financial_statement generally must include an advance_payment in gross_income in the taxable_year of receipt to the extent earned in that year and the taxpayer must include the remaining amount in gross_income in the succeeding taxable_year sec_5 b of revproc_2004_34 the exclusive administrative procedures under which a taxpayer within the scope of the revenue_procedure may obtain consent to change to this deferral method are outlined in section of the revenue_procedure in general a taxpayer may adopt this deferral method for advance_payments in the first taxable_year in which the taxpayer receives advance_payments a taxpayer wishing to change to this deferral method generally must file a form_3115 application_for change in accounting_method using the automatic or advance consent procedures as applicable the deferral method available to taxpayers in revproc_2004_34 is a separate and distinct method from the deferral method available in sec_1_451-5 the two methods are not mutually exclusive and one or both methods may be available with respect to an individual item sec_1 of revproc_2004_34 see also announcement 2004_22_irb_998 from the facts that you have provided it appears that taxpayer’s current method_of_accounting meets the substantive requirements for the deferral method of section dollar_figure of the revenue_procedure however because the years under examination are year and year the revenue_procedure was issued in and the facts do not indicate that taxpayer filed a form_3115 to change to this deferral method it appears that taxpayer did not properly adopt or change to this method_of_accounting if taxpayer cannot show that it did properly adopt or change to this method under the provisions of section of the revenue_procedure taxpayer is not using a proper method_of_accounting it would then be within the commissioner’s discretion to require taxpayer to include the payments in income upon receipt in accordance with postn-128622-08 sec_451 and taxpayer would be required to follow the provisions in the revenue_procedure in order to obtain consent to change to this deferral method for future taxable years this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
